DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because the first sentence lacks a verb for its subject.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 6 & 10 are objected to because of the following informalities:  after each indent, the line begins with a capitalized letter.  The Examiner recommends changing these letters to lower case letters since these words are part of one claim and do not start a new claim or sentence.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the well” on line 4 of the claim should be rewritten as “the sewage storage well” to better reflect the other recitations of these limitations in the claim.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the limitation “the second pope” on line 7 of the claim should be rewritten as “the second pipe”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the preamble of this claim states “A wastewater treatment system” but the other dependent claims state “The wastewater treatment system”.  The Examiner suggests changing it to state “The” instead of “A”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a pump” on line 1 of the claim.  It is not clear if this limitation is the same limitation as “a pump” on line 3 of Claim 1, or if this is a different “pump”.  Examiner interprets them to be the same.
Claim 6 recites the phrase “a wastewater treatment system” in the preamble of the claim.  However, the body of the claim does not indicate any fluid, liquid, or wastewater present in the system that is being treated by the various claimed components recited therein.  Thus, it is unclear how the claimed invention carries out “wastewater treatment” without any recited “wastewater” present in the claimed invention.
Claim 6 recites the limitation “the first main pipe” on line 9 of the claim.  It is not clear if this limitation is supposed to be the same as “a first pipe” or if it is a different “first main pipe”.  In the event, it is a “first main pipe”, it lacks antecedent basis.  Examiner interprets it to be the same as “a first pipe”.
Claim 6 recites the limitation “the injection point” on line 11 of the claim.  It is not clear if this limitation is the same limitation as “the at least one injection point” on line 9 of the claim, or not.  Examiner interprets it to be the same.
Claim 6 recites the limitation “the valve” on line 11 of the claim.  It is not clear if this limitation is the same limitation as “at least one valve” on line 10 of the claim in terms of the number of valves being singular or plural, or both.  Examiner interprets it to be the same as “at least one valve”.
Claim 6 recites the limitation “a valve” on line 14 of the claim.  It is not clear if this limitation is part of the same group of “at least one valve” already recited on line 10, or if this “valve” is a different valve altogether.  Examiner interprets it to be different.
Claim 7 recites the limitation “the sensor” on line 2 of the claim.  It is not clear if this limitation is the same limitation as the “dissolved oxygen sensor”, or if it is a different “sensor” as part of the originally recited group of “at least one sensor”.  Examiner interprets it to be the same as the “dissolved oxygen sensor”.
Claim 7 recites the limitation “one or more valves” on lines 3-4 of the claim.  It is not clear if this limitation is the same as the “at least one valve” or “a valve” groups already recited in Claim 6, or if this limitation is a different group of “valves” altogether.  Examiner interprets this limitation to be the same as the “valves” already recited in Claim 6.
Claim 8 recites the limitation “at least one valve” on lines 2-3 of the claim.  It is not clear if this limitation is the same group of “valves” already recited in Claim 6, or if this is a different group of “valves” altogether.
Claim 9 recites the limitation “an alternative pipe” on line 4 of the claim.  It is not clear if this limitation is the same limitation as “an alternative pipe” as on line 3, or if this is a different “alternative pipe”.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatten, (US 2011/0068060), in view of Speece et al., (“Speece”, US 2006/0231500).
Claims 1-5 are directed to a sewage treatment system, an apparatus or device type invention group.
Regarding Claims 1 & 2, Hatten discloses a sewage treatment system, (See Abstract), comprising; 
A sewage storage well, (Well 111, See Figure 11, and See paragraph [0057]); 
A pipe in fluid communication with the sewage storage well and a pump, (Pipe in Well 111 with Pump 118 leading to Mains 113, See Figure 11, and See paragraph [0057]), wherein the pump moves organic matter from the well and into the pipe, (See paragraph [0060]); 
An injection point at a point in the pipe downstream from the sewage storage well, (Forced Main Treatment 112 where Oxygen Generator 119 adds/injects oxygen, See Figure 11, and See paragraphs [0058] & [0060]).
Hatten does not explicitly disclose an oxygenated sewage source coupled to the injection point.
Embodiment 1 of Speece discloses a sewage treatment system with an oxygenated sewage source coupled to the injection point, (Oxygenator 32 with Sewage which is coupled to Sewer Line 12 at Connection 16, See Figure 1, and See paragraphs [0043]-[0045], Speece).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sewage treatment system of Hatten by incorporating an oxygenated sewage source coupled to the injection point as in Embodiment 1 of Speece  so that “oxygen is completely dissolved in the wastewater” before being “then piped back into the sewage system”, so that “there are no gaseous bubbles to come out of solution once the water is returned to the collection system”, (See paragraph [0037], Speece), and allowing “superoxygenation of wastewater…greatly reducing stripping of gases”, (See paragraph [0040], Speece).  By doing so, “high superoxygenated side streams incorporated…proportionally reduce the footprint of oxygen transfer systems as well as allow one time high D.O. additions allowing greater zones of influence in a gravity sewer”, (See paragraph [0057], Speece).
Additional Disclosures Included:
Claim 2:
Regarding Claims 3-5, modified Hatten discloses the sewage treatment system of claim 1 further comprising a valve located between the oxygenated sewage source and the injection point, (Valve 20 between Oxygenator 32 and Connection 16, See Figure 1, and See paragraph [0041], Speece), but does not explicitly disclose in the specified combination the valve in communication with a controller to actuate the valve, and wherein actuation of the valve allows oxygenated sewage to flow through the injection point into the pipe.
Embodiment 2 of Speece discloses the valve in communication with a controller to actuate the valve and wherein actuation of the valve allows oxygenated sewage to flow through the injection point into the pipe, (Valve 52 and Controller 44, See Figure 2, and See paragraphs [0060] & [0061], Speece).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sewage treatment system of modified Hatten by incorporating the valve in communication with a controller to actuate the valve and wherein actuation of the valve allows oxygenated sewage to flow through the injection point into the pipe as in Embodiment 2 of Speece in order to “control the amount of treated fluid from [the oxygenator] that enters” the force main which also “results in control of the time fluid remains in [the oxygenator], thereby effecting the amount of gas and/or chemical absorbed into the fluid”, (See paragraph [0061], Speece).
Additional Disclosures Included:
Claim 4: The sewage treatment system of claim 3 further comprising a sensor downstream from the injection point, (Sensor 116c downstream of Forced Main Treatment 112, See Figure 11, and See paragraph [0057] & [0060], Hatten), the sensor 
Claim 5: The sewage treatment system of claim 4 wherein the sensor is a dissolved oxygen sensor, (Sensor 116c, See Figure 11, and See paragraph [0054], Hatten; or paragraph [0067], Speece), and further wherein, the controller operates the valve located between the oxygenated sewage source and the injection point, (See paragraph [0064] & [0066], Speece), based on a sensor value from the dissolved oxygen sensor, (See paragraphs [0064], [0066] or [0067], Speece; and Sensor 116c, See Figure 11, and See paragraphs [0054] & [0057], Hatten).
Claim 10 is directed to a method of controlling oxygen content in a sewage system, a method type invention group.
Regarding Claim 10, Hatten discloses a method of controlling oxygen content in a sewage system, (See Abstract and paragraph [0010], Hatten), comprising; 
Pumping organic matter from a pump located in a wet well into a sewage system, (Pump 118 in Well 111 to Main 113, See Figure 11, and See paragraph [0057], Hatten);
Introducing pressurized oxygen gas into the organic matter, (Forced Main Treatment 112 where Oxygen Generator 119 adds/injects oxygen, See Figure 11, and See paragraphs [0058] & [0060]).
Hatten does not explicitly disclose: 
Diverting a portion of the organic matter from the wet well into an alternative pipe, 
Transferring the portion of organic matter diverted into an alternative pipe into an oxygen contact chamber; 

Injecting the oxygenated organic matter into a location selected from the group consisting of the sewage system at a point downstream from the wet well, and the wet well.
Speece discloses a method of controlling oxygen content in a sewage system, (See Abstract and See paragraphs [0010] & [0012], Speece), comprising:
Diverting a portion of the organic matter from the wet well into an alternative pipe, (Pipe 12 to Pipe 22/34, See Figure 1, And See paragraph [0041] & [0043], Speece),
Transferring the portion of organic matter diverted into an alternative pipe into an oxygen contact chamber, (Pipe 22/34 into Oxygenator 32, See Figure 1, and See paragraphs [0041] & [0043], Speece); 
Introducing pressurized oxygen gas into the oxygen contact chamber, wherein the oxygen gas mixes with the organic matter to form oxygenated organic matter, (Oxygenator 32 with Oxygen Tank 28 and Sewage entering via Inlet 34, See Figure 1, and See paragraph [0043], Speece); 
Injecting the oxygenated organic matter into a location selected from the group consisting of the sewage system at a point downstream from the wet well, and the wet well, (Treated Sewage into Connection 16 and Main Line 12 downstream of original source of sewage, See Figure 1, and See paragraph [0041] & [0046], Speece; Hatten already discloses Well 111 as original source to Main 113, See Figure 11, and See paragraph [0057], Hatten).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hatten by incorporating Diverting a portion of the organic matter from the wet well into an alternative pipe, Transferring the portion of organic matter diverted into an alternative pipe into an oxygen contact chamber; Introducing pressurized oxygen gas into the oxygen contact chamber, wherein the oxygen gas mixes with the organic matter to form oxygenated organic matter; Injecting the oxygenated organic matter into a location selected from the group consisting of the sewage system at a point downstream from the wet well, and the wet well as in Speece so that “oxygen is completely dissolved in the wastewater” before being “then piped back into the sewage system”, so that “there are no gaseous bubbles to come out of solution once the water is returned to the collection system”, (See paragraph [0037], Speece), and allowing “superoxygenation of wastewater…greatly reducing stripping of gases”, (See paragraph [0040], Speece). By doing so, “high superoxygenated side streams incorporated…proportionally reduce the footprint of oxygen transfer systems as well as allow one time high D.O. additions allowing greater zones of influence in a gravity sewer”, (See paragraph [0057], Speece).
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linguist et al., (“Linguist”, US 2013/0056423), in view of Speece et al., (“Speece”, US 2006/0231500), in further view of Hatten, (US 2011/0068060).
Claims 6-9 are directed to a wastewater treatment system, an apparatus or device type invention group.
Regarding Claims 6-9, Linguist discloses a wastewater treatment system, (See Abstract), comprising 

At least one pump located in a wet well, (Pump 32, See Figure 1A, and See paragraph [0057]), and in communication with the controller, (See paragraph [0060] & [0063]),
A first pipe, the first distal end of which is located in the wet well and in fluid communication with the at least one pump, (Line/Pipe A within Well 54 is in fluid communication with Pump 32 which is downstream, See Figure 1A, and See paragraph [0048]); 
An oxygen contact chamber coupled to the wet well by a second pipe, the first distal end of the second pope located in the wet well and in fluid communication with the at least one pump, (Line/Pipe B downstream of Dissolution Tank Assembly 2 (Oxygenator), which leads back into Well 54 and is in fluid communication downsteam with Pump 32, See Figure 1A, and See paragraph [0049]); 
An oxygen source, the oxygen source in fluid communication with an inlet to the oxygen contact chamber, (Oxygen Source 12 coupled to Dissolution Tank Assembly 2, See Figure 1, and See paragraph [0049]).
Linguist does not explicitly disclose: At least one injection point in the first main pipe, the at least one injection point coupled to an outlet of the oxygen contact chamber, and further wherein at least one valve is located between the outlet of the oxygen contact chamber and the injection point, the valve in communication with the controller, wherein a valve in communication with the controller is located between the oxygen source and 
Embodiment 1 of Speece discloses a wastewater treatment system, (See Abstract, Speece), with At least one injection point in the first main pipe, the at least one injection point coupled to an outlet of the oxygen contact chamber, (Connection 16 at Sewer Line 12, in which Connection 16 is coupled upstream to Oxygenator 32, See Figure 1, and See paragraphs [0043]-[0045], Speece), and further wherein at least one valve is located between the outlet of the oxygen contact chamber and the injection point, the valve in communication with the controller, (Valve 20 between Oxygenator 32 and Connection 16, See Figure 1, and See paragraph [0041], Speece). Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment system of Linguist by incorporating At least one injection point in the first main pipe, the at least one injection point coupled to an outlet of the oxygen contact chamber, and further wherein at least one valve is located between the outlet of the oxygen contact chamber and the injection point, the valve in communication with the controller as in Embodiment 1 of Speece so that “oxygen is completely dissolved in the wastewater” before being “then piped back into the sewage system”, so that “there are no gaseous bubbles to come out of solution once the water is returned to the collection system”, (See paragraph [0037], Speece), and allowing “superoxygenation of wastewater…greatly reducing stripping of gases”, (See paragraph [0040], Speece). By doing so, “high superoxygenated side streams 
Modified Linguist does not explicitly disclose wherein a valve in communication with the controller is located between the oxygen source and the inlet to the oxygen contact chamber, or At least one sensor coupled to the controller and located in the first pipe at a point downstream of the injection point.
Embodiment 2 of Speece discloses wherein a valve in communication with the controller is located between the oxygen source and the inlet to the oxygen contact chamber, (Valve in Line 60 from Oxygen Supply leading to Oxygenator 32 via Line 64, See Figure 3C, and See paragraph [0069], Speece), and At least one sensor coupled to the controller and located at the injection point, (Sensor 58 coupled to Controller, See Figure 2, See paragraph [0060], Speece). Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment system of modified Linguist by incorporating wherein a valve in communication with the controller is located between the oxygen source and the inlet to the oxygen contact chamber and At least one sensor coupled to the controller and located at the injection point as in Embodiment 2 of Speece in order to “control the flow of gas and/or chemical from gas/chemical supply [oxygen source]” based on measured parameters such as “temperature, pressure, and 
Modified Linguist does not explicitly disclose that the sensor is located in the first pipe downstream of the injection point.
Hatten discloses that the sensor is located in the first pipe downstream of the injection point, (Sensor 116c in Line 113 downstream of Injection Point including Forced Main Treatment 112, See Figure 11, and See paragraph [0057] & [0054], Hatten).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment system of modified Linguist by incorporating that the sensor is located in the first pipe downstream of the injection point as in Hatten “such that the addition of ozone [or oxygen] may be optimized according to application needs and capability of the ozone [or oxygen] generator”, (See paragraph [0057], Hatten), based on “measured content of…additive or other chemical in the main”, (See paragraph [0060], Hatten).
Additional Disclosures Included:
Claim 7:
Claim 8: The wastewater treatment system of claim 6 further comprising wherein the outlet of the oxygen contact chamber is in fluid communication with the wet well, (Outlet of Dissolution Tank Assembly 2 in fluid communication with Well 54 via Line/Pipe B, See Figure 1A, and See paragraph [0051], Linguist), and further wherein at least one valve is located between the outlet of the oxygen contact chamber and the wet well, (Valve 26 between Line/Pipe B and Pipe 56 leading to Well 54 and Pump 32, See Figure 1A, and See paragraph [0051], Linguist).
Claim 9: The wastewater treatment system of claim 6 wherein the oxygen contact chamber is above atmospheric pressure, (See paragraph [0050], Linguist).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779